Title: Abigail Adams 2d to Elizabeth Cranch, 30 September 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



N 3.
Auteiul september 30. 1784

Your letter N 2. Eliza, I was so happy as to receive a day or two ago. I searched my journal, upon your request to know were I was the 4 of August and found that I was in London, and that day dined at Mr. Vaughans, a very agreeable family, and from whom we received much attention. I was perhaps at the time you wrote at dinner for I recollet we did not dine till five oclock, the usual hour in London when people have company. From three to five is the general hour which every body dines at. Whether it is right or not I wont determine. I confess the custom was agreeable to me.

“Happy happy clime, I hope one day to visit thee” was your expression. Indeed Eliza as I wish you the gratification of every desire your heart knows, I wish you may, be gratified in this request. And if you wish to gain a higher relish for your own Country I would advise you to visit Europe. In the climate alone I do not at present see any meterial difference from our own. Even in this Country which has been represented as the finest climate in the World I do not think from what I know already that it is more agreeable than our own. There are not so violent extremes of heat and cold, but I think there is as much rain and we have had as violent storms since I have been here as I ever know in America at this Season. However I find myself more reconciled, since I have formed some few acquaintances here. Most of them are with Americans. There are several American Ladies here, and we make a little society that is very agreeable. I wish I could give you some idea of the French Ladies, but it is impossible to do it by letter, as I should absolutely be ashaimed to write, what I must if I tell you truths. There is not a subject in Nature that they will not talk upon, in any company, and there is no distinction of sex, after they are Married. I will venture to give you one very small instance of their unreserve in what is called a descent Woman. It was young Madam Grand, who has lately been married and expects an addition to her family. An English gentleman dined there the other day, and asked her if she had any family. Ah No said she, I was Married in March, but you see it is comeing. She told My Brother who saw her at Work upon little things, that she was at Work, for her petit Enfant. Do not Judge from my giveing you these proofs of French Manners that I am reconcoiled to them. I sometimes think Myself fortunate in not understanding the Language. What do you think of such a people.
I hope you have received by this my letters by Mr. Smith. According to our calculations he must have arrived ere this. You know by them of our voyage and arrival with many other interesting particulars. You have made an agreeable visit I doubt Not at Haverhill, and renewed your former acquaintances there. They cannot have improved in the means of being agreeable to you as they were perfect before. But why did you not tell me who was your gallant and all about it, and likewise of your entertainment at Commencment, as I judge you were there. I hear it was a very gay one, and that Mr. B—Sons made a figure, at least in expence. You have forgot Eliza how very interesting every circumstance is to those so far distant from their friends even the most trivial, those, which perhaps you would not think of mentioning were we together become realy important, at this distance. I dont know that they do not even receive a consequence from their Travels. But this is the usual reply, “nothing interesting has happened since you left us.” Do you relate them, and leave me to Judge of their interesting qualities. Should you write me where you had been or whowhat you saw, or what you heard upon any particular day, why I should half imagine myself amongst you.
You ask me how I spent my time on board Ship, whether I kept to my resolution of not working and whether I slept the Whole way. I should have been very glad to have slept, I assure you and indeed, I slept my portion. I was the most fortunate in this respect than either of the other Ladies, for I never was kept awake a single moment, by the least fear or apprehension. It is a queer Life I assure you and I am very far from thinking it agreeable.
 

ober 8th

This Morn we have received letters from your Pappa and Mamma, with a Number of others that have informed us of the health of our friends, the most pleasing inteligence that we could have received I assure you. Your Mamma writes us you were still at Haverhill, and that Mr. Shaw was at commencment. Why did not my Dear Aunt Shaw write to her friends. I am happy to hear that her Journey was of service to her health. My Brothers too are well, may they be good and as happy as they can. Mr. Thaxter we have not heard from. He shares in our good wishes.
Sister Lucy is a little punctilious I suppose, upon the account of debt and credit which by the way surely should be laid aside at this distance. She is now in my debt. The only judgment we have to form of the attention of our friends is certainly from the frequency of their letters, and to those who favour us oftenest we are certainly the most obliged.

Remember me affectionately to my Brothers and to all my friends and believe me Eliza your sincere friend
A Adams

